249 Kan. 584 (1991)
821 P.2d 327
STATE OF KANSAS, Appellee,
v.
MIGUEL A. BASURTO, Appellant.
No. 64,444
Supreme Court of Kansas.
Opinion filed December 6, 1991.
Geary N. Gorup, of Law Office of Geary N. Gorup, of Wichita, argued the cause, and Jack Focht, of Focht, Hughey, Hund & Calvert, of Wichita, was on the brief for appellant.
Debra Byrd Wagner, assistant district attorney, argued the cause, and Nola Foulston, district attorney, and Robert T. Stephan, attorney general, were with her on the brief for appellee.
MEMORANDUM OPINION
SEARCH AND SEIZURE  Search of Curtilage  Fourth Amendment Protection Applies.
The opinion of the court was delivered by
HERD, J.:
After careful consideration of this case we adopt and affirm the decision of the Court of Appeals at 15 Kan. App.2d 264, 807 P.2d 162 (1991).